PER CURIAM.
Campbell, a judgment creditor of VDR Corporation, appeals from an adverse final judgment on his crossclaim against R2T Enterprises, Inc., in an interpleader action. Because we find that Judge Conrad was substantially correct in his analysis of the transactions at issue in the separate proceedings supplemental, we reverse the final judgment entered by Judge Baker in this case.
While R2T was not a party to the proceedings supplemental and thus not bound by the decision in that case, the ruling therein, that assets of VDR were systematically transferred to the prejudice of Campbell, who had a personal injury claim against the corporation, is amply supported by the evidence. Campbell and not R2T is entitled to these assets. The final judgment on crossclaim erroneously finds that the transactions were legitimate. Accordingly, the final judgment on crossclaim is reversed and the case is remanded for entry of judgment in favor of Campbell and against R2T on the crossclaim.
REVERSED and REMANDED.
THOMPSON, C.J., COBB and ORFINGER, R. B., JJ., concur.